Title: To Thomas Jefferson from Samuel Huntington, 14 December 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada Decemr 14th 1779

Your Excellency will receive herewith enclos’d two acts of Congress of the 11th instant and one other of this Day by which you will be inform’d that Congress have determin’d to call upon the several States to furnish their quotas of such Supplies as may from time to time be wanted for carrying on the war taking due care to suit the conveniencies of the several States, and the articles by them respectively furnished shall be credited towards their quotas of the monies they are called upon to raise for the United States at equal prices for articles of the same kind and quality and for others in due proportion, and the accounts finally adjusted so as to do equity to all the States.
By the separate act of the 11th instant you will observe the Quantity at present requested from the State of Virginia is twenty thousand barrels of indian Corn. It is the desire of Congress that each State should use all possible œconomy and despatch in procuring the Articles requested of them.
So soon as Congress are inform’d that the several States can and will furnish the provisions necessary for the army, the many persons heretofore employed in the purchasing Commissaries department may be dismiss’d.
I have the honour to be &c

S.H. President

